                                 Change of Address


Client’s Name:     Christian Carter


Case #:     18-82379                  Chapter 13


New Address:       1205 5th Avenue SW #A-3
                   Decatur AL 35601



                          CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the foregoing pleading upon
Michele T. Hatcher, Chapter 13 Trustee, by depositing a copy of the same in the
United States mail properly addressed and first class postage prepaid on this 18th
day of June          , 2019.

                                                     /s/ Kathryn V. Davis
                                                     OF COUNSEL




Case 18-82379-CRJ13     Doc 42   Filed 06/18/19 Entered 06/18/19 16:25:28    Desc
                                     Page 1 of 1
